Citation Nr: 0935098	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  06-26 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to July 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.


FINDINGS OF FACT

The medical evidence of record shows that the veteran has 
residuals from a neck injury during military service.


CONCLUSION OF LAW

Residuals of a neck injury were incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Veterans Claims Assistance Act 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  




II.  Merits of the Claim for Service Connection

The Veteran filed a claim for entitlement to service 
connection for upper back and cervical sprain with possible 
traumatic arthritis.  Specifically, she contends that her 
current neck disorder is related to a neck injury from a 
roller coaster during active military service.  The RO denied 
her claim.  The Veteran appeals this decision.

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

In assessing the Veteran's service connection claim for a 
neck disorder, the Board must determine whether the veteran 
has a current disability.  A private radiological report 
dated in January 2006 provides a diagnosis of degenerative 
disc disease of the C5-C6 and C6-C7 levels.  A letter dated 
in January 2006 from the Veteran's private physician noted 
that the Veteran has chronic degenerative disc disease and 
disc/bone spurring on the left side.  Therefore, the veteran 
has a current cervical spine disability.

Unfortunately, most of the Veteran's service treatment 
records are unavailable.  However, the Veteran submitted a 
copy of a service treatment record dated in April 1993 that 
she had in her possession. The Board observes that the April 
1993 service treatment record reveals that the Veteran sought 
treatment for an upper back and neck strain.  She reported 
that she had these symptoms for more than three weeks.  She 
could not recall a specific inciting incident or episode, but 
reported that she recently moved and she rode the rattler.  
The physician noted that the Veteran had decreased range of 
motion in all movements and provided a diagnosis of 
torticollis.  Accordingly, the evidence indicated that the 
Veteran had a neck injury during active military service.  

Furthermore, the medical evidence of record indicates that 
the Veteran's current neck disorder is related to the neck 
injury from military service.  The Veteran's private 
physician submitted a letter dated in January 2006.  He noted 
that the Veteran reported chronic left sided neck pain since 
an injury in 1993.  The Veteran was recently evaluated for 
her pain as it was worsening and the physician diagnosed the 
Veteran with degenerative disc disease and disc/bone spurring 
of the left side. He provided the opinion that it was his 
"clinical impression that the initial injury in 1993 likely 
resulted in her chronic neck pain and led to her current 
pathology."  

It is unclear whether the physician reviewed the Veteran's 
claims file prior to providing his medical opinion.  In this 
case, the Board finds the Veteran's statements that she had 
chronic neck pain since the incident in service to be 
competent and credible.  Lay persons are competent to testify 
as to the frequency and severity of the observable symptoms 
of a condition.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007) ("Lay testimony is competent ... to establish the 
presence of observable symptomatology and 'may provide 
sufficient support for a claim of service connection'," 
quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)); Charles 
v. Principi, 16 Vet. App. 370, 374 (2002).  The Board notes 
that the Veteran's reported statements to her treating 
physician are not contradicted by the evidence in the claims 
file.  Thus, the physician was not relying on inaccurate 
facts when he provided the favorable opinion and therefore, 
the Board finds the opinion to be credible.  See Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005) (indicating the Board 
may not disregard a medical opinion solely on the rationale 
that the medical opinion was based on a history given by the 
veteran); Coburn v. Nicholson, 19 Vet. App. 427 (2006) 
(reliance on a veteran's statements renders a medical report 
not credible only if the Board rejects the statements of the 
veteran as lacking credibility).  In addition, the Board 
finds it persuasive that there is no other medical evidence 
of record that contradicts the favorable nexus opinion.

Based on the foregoing, the evidence is at least in equipoise 
and resolving the benefit of the doubt in favor of the 
Veteran, the Board finds that the Veteran's current neck 
disorder is related to the neck injury that occurred during 
military service.  Accordingly, the claim of entitlement to 
service connection for residuals of a neck injury is 
warranted.
	

ORDER

Entitlement to service connection for residuals of a neck 
injury is granted.  



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


